Citation Nr: 0017057	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.






ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran, who had recognized guerrilla service from 
December 1942 to January 1945, died in August 1977.  The 
appellant is his widow.

In November 1978 the RO formally denied the appellant's claim 
for the cause of the veteran's death, and provided her with 
notice of her appellate rights at that time.  She did not 
file a timely appeal.  The claim was again denied on several 
subsequent occasions.

This appeal stems from an August 1998 rating decision of the 
RO that again denied this claim on the merits.  Although the 
RO did not consider the question of whether new and material 
evidence had been presented, the Board of Veterans' Appeals 
(Board) has an independent obligation to do so.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167 (1996).


FINDINGS OF FACT

1.  The appellant was provided notice of the denial of 
service connection for the cause of the veteran's death in a 
November 1978 decision; she was provided notice of her 
appellate rights at that time as well.

2.  No notice of disagreement is shown of record as having 
been filed within one year of the November 1978 denial.

3.  Evidence received since the last denial is not so 
significant in this case that it must be considered in order 
to decide the claim fairly; it is merely cumulative: showing 
that the veteran died of aplastic anemia in August 1977.

CONCLUSION OF LAW

No new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.302 (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be paid to a 
qualifying surviving spouse of a qualifying veteran who died 
from a service-connected disability.  See 38 U.S.C.A. § 1310; 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  A veteran's 
death will be considered service connected if he or she has a 
service-connected disability that was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (1998).  
Alternatively, dependency and indemnity compensation may be 
paid to a qualifying surviving spouse of a qualifying veteran 
as if the veteran died from a service-connected disability 
when the veteran was in receipt of compensation or entitled 
to receive compensation for a service-connected disability 
for a period of ten or more years immediately preceding 
death.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22; Marso v. 
West, 13 Vet. App. 260 (1999).  Further, where a veteran 
incurs an injury, or an aggravation of an injury, as a result 
of VA medical treatment that results in additional disability 
or death, VA will award dependency and indemnity compensation 
benefits as if the disability, aggravation, or death were 
service connected.  38 U.S.C.A. § 1151.  A claim for 
dependency and indemnity compensation is a new claim, which 
must be well grounded.  See Darby v. Brown, 10 Vet. App. 243, 
245 (1997); Johnson v. Brown, 8 Vet. App. 423 (1995).

When a claim is denied by an RO, however, and the claimant 
fails to timely appeal by filing a notice of disagreement 
within the one-year period following the decision as 
prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes 
final and the claim may not thereafter be reopened or 
allowed, except as may otherwise be provided by law.  38 
U.S.C.A. § 7105(c); see also Person v. Brown, 5 Vet. App. 
449, 450 (1993) (failure to appeal an RO decision within the 
one-year period renders the decision final).  The exception 
to these rules is that if new and material evidence is 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 
283, 286-87 (1993); Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991); see also Suttmann v. Brown, 5 Vet. App. 127, 135-
36 (1993) (applying § 5108 provisions for reopening final 
claims to RO decisions rendered final by operation of 
§ 7105(c)).  Therefore, once a decision becomes final, the 
Board does not have jurisdiction to consider the previously 
adjudicated claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996), 
supra, (when new and material evidence has not been submitted 
in a previously disallowed claim further analysis is neither 
required, nor permitted); Fossie v. West, 12 Vet. App. 1 
(1998).

Since, as discussed supra, no appeal was timely filed with 
respect to the November 1978 denial of service connection for 
the cause of the veteran's death, that decision became final.  
38 U.S.C.A. § 7105.  The appellant's current claim for the 
same benefit cannot be reopened unless new and material 
evidence has been submitted.  38 U.S.C.A. § 5108.

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit reasoned that the "reasonably-likely-to-change-the-
outcome" requirement was not only unnecessarily stringent 
but also inconsistent with the promulgated regulation on 
point,  38 C.F.R. § 3.156(a).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge.  See also Anglin v. West, 203 F.3d 
1343, 1346 (Fed. Cir. 2000) (where the Federal Circuit noted 
that only the third prong of the Colvin test had been 
overruled, "nothing in Hodge suggests that the understanding 
of 'newness' as embodied in the first prong of the Colvin 
test is inadequate or in conflict with the regulatory 
definition of new and material evidence.")

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).

When the claim was first denied, the service medical records, 
some postservice medical records and the certificate of death 
were of record.  The service medical records are essentially 
negative for any relevant disability; the postservice medical 
records do not show aplastic anemia until many years after 
service; and the certificate of death shows that the veteran 
died in August 1977 of aplastic anemia.  Nothing in the 
medical records relates aplastic anemia to service.

As noted, the claim at issue was subsequently denied on 
various occasions after the November 1978 denial.  Evidence 
submitted over the years has been sparse.  An April 1998 
public health record was obtained that merely shows that the 
veteran had been hospitalized a few days in July 1977 with 
aplastic anemia.  The hospital in question, apparently a 
public hospital in the Philippines, essentially indicated in 
a February 1999 letter that no additional records were 
available.

The Board finds, based upon the foregoing, that nothing 
submitted either since the last denial, or even since the 
November 1978 decision, can be considered new and material 
evidence.  Evidence that merely repeats the cause of death 
listed on the certificate of death, which was of record prior 
to the November 1978 decision, is cumulative.  The dates of 
the few days of the last hospitalization, especially without 
any records thereof, is not material.  Nothing submitted 
since that time is so significant that it must be considered 
in order to decide the claim fairly.  Her arguments 
concerning service dates merely appear to relate to her 
previously denied claim for eligibility for VA improved death 
pension benefits--not at issue in the current appeal.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.302; Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Without any new and material evidence this claim cannot be 
reopened.  While the Board has decided this case on a 
different ground than the RO did, the appellant's claim is 
not prejudiced by such action.  In adjudicating her claim 
upon the merits, the RO provided the claim with more 
consideration than warranted.  Since the Board has employed a 
lower standard of review, i.e. whether new and material 
evidence has been submitted, and still denied the claim, a 
remand would be pointless and could not result in a favorable 
result to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

Since the appellant has not submitted new and material 
evidence, the benefit-of-the-doubt rule does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

No new and material evidence having been presented, the claim 
of entitlement to service connection for the cause of the 
veteran's death is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


